By the Court.
The discharge of the defendant is a good bar against debts due from the firm, of which he had been a member. Such debts were, strictly speaking, “his debts.” He was liable in solido for them, and his individual property, after paying his separate debts, was applicable in *377insolvency to their payment. They were also provable against his estate, and were within the express terms of St. 1838, c. 163, §§ 7, 21. See Ex parte Yale, 3 P. Wms. 24, note.
The plaintiff having offered no evidence to impeach the discharge, and it being shown by the record of proceedings in insolvency, that the defendant had produced schedules of his debts and assets, there is very clearly no ground, on which the plaintiff can maintain his action.

Exceptions overruled.